AO 245B (Rev. AO ll/16-CAN 04/18) Judgment in Criminal Case

UNITED STATES DIsTRICT CoURT
Northern District of California

 

 

UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
v. )
David Paul Martinez ) USDC Case Number: CR-l7-00257-001 LHK

) BOP Case Number: DCAN517CR00257-001
) USM Number: 24262-1 ll
) Defendant’s Attorney: Varell L. Fuller (AFPD)

THE DEFENDANT:

§"`“ pleaded guilty to count(s):

§‘" pleaded nolo contendere to count(s): Which was accepted by the court.
127 was found guilty on count(s): One and TWo of the Indictment after a plea of not guilty.

 

The defendant is adjudicated uilty of these offenses:

 

 

 

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 922(g)(9) Prohibited Person in Possession of a Firearm l/23/2017 One
18 U.S.C. § 922(g)(9) Prohibited Person in Possession of a Firearm 2/10/2017 TWo

 

 

 

 

 

 

 

The defendant is sentenced as provided in pages 2 through _§_ of this judgment The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

 

$M The defendant has been found not guilty on count(s):
T“" Count(s) dismissed on the motion of the United States.

s

lt is ordered that the defendant must notify the United States attorney for this district Within 30 days of any change of name,
residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

 

12/ 12/2018
Date of Imposition of Judgment

.s
es

      

 

Signature of §ludge

The Honorable Lucy H. Koh
United States District Judge
Name & Title of Judge

 

 

 

   

 

 

AO 2458 (Rev. AO ll/l6-CAN 04/18) Judgment in Criminal Case
DEFENDANT: David Paul Martinez Judgment - Page 2 of 8
CASE NUMBER: CR~l7-00257-001 LHK

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
39 months. This term consists of terms of 39 months on each of Counts One and Two, all counts to be served concurrently

The appearance bond is hereby exonerated, or upon surrender of the defendant as noted below. Any cash bail plus interest shall be
returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk's Office.

`§$“ The Court makes the following recommendations to the Bureau of Prisons:
l) The defendant participate in the Bureau of Prisons Residential Drug Abuse Treatment Program
2) The defendant be designated to a Bureau of Prisons facility as close as possible to Hollister, California, to facilitate family

visits.
The defendant is remanded to the custody of the United States Marshal.

l`“ The defendant shall surrender to the United States Marshal for this district:
j`“ at on (no later than 2:00 pm).

gl“" as notified by the United States Marshal.

 

§§7 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

17 on 2/6/2019 (no later than 2:00 pm).

f“ as notified by the United States Marshal.

 

§“ as notified by the Probation or Pretrial Services Office.

 

RETURN

l have executed this judgment as follows:

 

Defendant delivered on to at

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

 

AO 245B (Rev. AO ll/ 16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: David Paul Martinez Judgment - Page 3 of 8
CASE NUMBER: CR- l 7-00257-001 LHK

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of: Three 131 Years. This term consists of
terms of three years on each of Counts One and Two, all such terms to run concurrently

MANDATORY CONDITIONS OF SUPERVISION

l) You must not commit another federal, state or local crime.

2) You must not unlawfully possess a controlled substance
3) You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
§§ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future

substance abuse. (check ifapplicable)
4) I‘“ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of

restitution. (check if applicable)

5) j`$" You must cooperate in the collection of DNA as directed by the probation officer. (check z`fapplicable)

6) J“'“ You must comply with the requirements of the SeX Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you

reside, work, are a student, or were convicted of a qualifying offense (check if applicable)
7) fm You must participate in an approved program for domestic violence. (check if applicable)

 

 

 

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

 

 

 

 

 

AO 245B (Rev. AO ll/ 16-CAN 04/18) Judgment in Crimlnal Case
DEFENDANT: David Paul Martinez Judgment - Page 4 of .8
CASE NUMBER: CR-l7-00257-001 LHK

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court, and bring about improvements in your conduct and condition

l) You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
RELEASE, unless the probation officer instructs you to report to a different probation office or within a different time frame.

2) After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
and when you must report to the probation officer, and you must report to the probation officer as instructed

3) You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
Hom the court or the probation officer.

4) You must follow the instructions of the probation officer related to the conditions of supervision

5) You must answer truthfully the questions asked by your probation officer.

6) You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your

living arrangements (such as the people you live with, for example), you must notify the probation officer at least lO days
before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
notify the probation officer within 72 hours of becoming aware of a change or expected change.

7) You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by these and the special conditions of your supervision that he or she observes in plain
view.

8) You must work at least part-time (defined as 20 hours per week) at a lawful type of employment unless excused from doing

so by the probation officer for schooling, training, community service or other acceptable activities. If you plan to change
where you work or anything about your work (such as your position or your job responsibilities), you must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least lO days in advance is not
possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
change or expected change

9) You must not communicate or interact with someone you know is engaged in criminal activity. You must not associate,
communicate, or interact with any person you know has been convicted of a felony, unless granted permission to do so by the

probation officer.

lO) If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

ll) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything

that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

{"` If the probation officer determines that you pose a risk to a third party, the probation officer may require you to notify the
person about the risk and you must comply with that instruction The probation officer may contact the person and confirm

that you have notified the person about the risk. (check ifapplicable)
U.S. Probation Of`f`ice Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me With a written copy of this

judgment containing these conditions l understand that the court may (l) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision upon a finding of a violation of probation or supervised release.

(Signed)

 

 

Defendant Date

 

 

U.S. Probation Officer/Designated Witness Date

 

 

 

 

 

 

 

 

AO 2453 (Rev. AO ll/l6-CAN 04/18) Judgment in Criminal Case
DEFENDANT: David Paul Martinez Judgment - Page 5 of 8
CASE NUMBER: CR~l7-00257-001 LHK

SPECIAL CONDITIONS OF SUPERVISION

l. You must pay any special assessment that is imposed by this judgment and that remains unpaid at the
commencement of the term of supervised release

2. You must participate in a mental health treatment program, as directed by the probation officer. You are
to pay part or all cost of this treatment, at an amount not to exceed the cost of treatment, as deemed
appropriate by the probation officer. Payments shall never exceed the total cost of mental health
counseling The actual co-payment schedule shall be determined by the probation officer.

3. You must participate in a program of testing and treatment for drug abuse, as directed by the probation
officer, until such time as you are released from treatment by the probation officer. You are to pay part
or all of the cost of this treatment, at an amount not to exceed the cost of treatment, as deemed
appropriate by the probation officer. Payments shall never exceed the total cost of urinalysis and j
counseling The actual co-payment schedule shall be determined by the probation officer.

 

4. You must abstain from the use of all alcoholic beverages
5. You must cooperate in the collection of DNA as directed by the probation officer.
6. You must submit your person, residence, office, vehicle, or any property under your control to a search.

Such a search shall be conducted by a United States Probation Officer at a reasonable time and in a
reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
condition of release Failure to submit to such a search may be grounds for revocation; you must warn
any residents that the premises may be subject to searches

 

 

 

 

 

 

AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: David Paul Martinez Judgment - Page 6 of 8
CASE NUMBER: CR-17-00257-001 LHK

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments

Assessment JVTA Assessment* Fine Restitution
TOTALS $200 N/A Waived N/A

J“ The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered after
such determination
The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

iii

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all
nonfederal victims must be paid before the United States is paid.

Name of Pa Total Loss"* Restitution Ordered Prio or Percen e

TOTALS $ 0.00

 

gm Restitution amount ordered pursuant to plea agreement $
§““ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be

subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
§“`”' The court determined that the defendant does not have the ability to pay interest and it is ordered that:

§“‘ the interest requirement is waived for the .
l““ the interest requirement is waived for the is modified as follows:

 

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, llOA, and 113A of Title 18 for offenses committed on or after September 13, 1994,

but before April 23, 1996.

 

 

 

 

 

 

 

 

 

AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: David Paul Martinez Judgment - Page 7 of 8
CASE NUMBER: CR-l7-00257-001 LHK

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows*:

A

§§

‘_.T

wl

Lump sum payment of $200 due immediately, balance due

§““ not later than , or
ij in accordance with §“’ C, iii D, or iii E, and/or 117 F below); or

Payment to begin immediately (may be combined with l""“` C, t““" D, Or j`“; F below); Or

Payment in equal (e.g., weekly, monthly, quarterly) installments of _ over a period of (e.g., months or years), to
connnence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, monthly, quarterly) installments of _ over a period of (e.g., months or years), to
commence (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

When incarcerated, payment of criminal monetary penalties are due during imprisonment at the rate of not less
than $25 per quarter and payment shall be through the Bureau of Prisons Inmate Financial Responsibility
Program. Criminal monetary payments shall be made to the Clerk of U.S. District Court, 450 Golden Gate Ave.,
Box 36060, San Francisco, CA 94102.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

im Joint and Several

 

Case Number Total Amount Joint and Several Corresponding Payee,
Defendant and Co-Defendant Names Amount if appropriate

(including defendant number)

 

 

 

 

 

 

The defendant shall pay the cost of prosecution

T he defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:
1) Beretta, model 96, .40 caliber pistol bearing serial number BER104256;

2) Bushmaster AR-15, .223 caliber firearm bearing serial number L517356;

3) Winchester, model 37A, 20 gauge shotgun bearing serial number C7743 54;

4) Winchester, model 290, .22 caliber rifle bearing an obliterated serial number;

5) Eleven rounds of hollow point .40 caliber Smith & Wesson ammunition;

6) Sixteen rounds of .40 caliber Winchester ammunition;

7) Five rounds of .40 caliber Federal ammunition;

 

* Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs

 

 

 

 

 

 

 

 

AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: David Paul Martinez Judgment - Page 8 of 8
CASE NUMBER: CR-l7-00257-001 LHK

8) Three ll-round .40 caliber pistol magazines;

9) Ninety rounds of Remington .223 caliber ammunition;

10) Three 30-round .223 caliber magazines;

11) One 60-round Magpul drum magazine;

12) One 30-round Magpul magazine;

13) One 30-round magazine;

14) Boxes of Winchester 20 gauge shotgun shells;

15) Rounds of 9mm, 20 gauge, .22 caliber, 10 mm, .38 special, .45 caliber, .3 80 caliber, .40 caliber, 12 gauge, and l7mm

ammunition found in a red duffel bag.

tm The Court gives notice that this case involves other defendants who may be held jointly and severally liable for payment of all or
part of the restitution ordered herein and may order such payment in the future, but such future orders do not affect the
defendant’s responsibility for the full amount of the restitution ordered.

 

 

 

 

 

 

